COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-12-01163-CV
Style:                              Feroze Abdullah
                                    v Amreit SPF Shadow Creek, LP
Date motion filed*:                 January 24, 2014
Type of motion:                     Motion for extension of time to file motion for rehearing
Party filing motion:                Appellant
Document to be filed:               Motion for rehearing

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                January 22, 2014
         Number of previous extensions granted:            Zero
         Date Requested:                                   February 13, 2014

Ordered that motion is:

                     Granted
                     Document due: February 13, 2014
                         Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                     Denied
                     Dismissed (e.g., want of jurisdiction, moot)
                     Other: _____________________________________




Judge's signature:     /s/ Michael Massengale
                            Acting individually            Acting for the Court

Date: January 30, 2014




November 7, 2008 Revision